COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
PATRICIA HIGHTOWER,
 
                            Appellant,
 
v.
 
 
CITY OF EL PASO, TEXAS,
 
                           
  Appellee.


§
 
§
 
§
 
§
 
§
 
§ 
 


 
No. 08-11-00273-CV
 
Appeal from the
 
County
  Court at Law No. 6
 
of El
  Paso County, Texas 
 
(TC# 2009-4040) 
 



 
MEMORANDUM  OPINION
Pending before the
Court is the joint motion of Appellant, Patricia Hightower, and Appellee, City
of El Paso, to dismiss this appeal pursuant to Tex.R.App.P. 42.1 because the parties have settled
all matters in controversy.  We grant the
motion and dismiss the appeal with prejudice. 
Pursuant to the parties’ agreement, we assess costs against the party
incurring same.  See Tex.R.App.P. 42.1(d)(absent
agreement of the parties, the court will tax costs against the appellant).
 
 
May 16, 2012
                                                                                    CHRISTOPHER
ANTCLIFF, Justice
 
Before McClure, C.J., Rivera, and Antcliff,
JJ.